[Cite as State v. Deanda, 2012-Ohio-408.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                             CASE NO. 13-10-23

        v.

DAVID L. DEANDA,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 09-CR-0210

                       Judgment Reversed and Cause Remanded

                           Date of Decision: February 6, 2012




APPEARANCES:

        John M. Kahler, II for Appellant

        Derek W. DeVine and Rhonda L. Best for Appellee
Case No. 13-10-23



WILLAMOWSKI, J.

       {¶1} Defendant-appellant David L. Deanda (“Deanda”) brings this appeal

from the judgment of the Court of Common Pleas of Seneca County finding him

guilty of felonious assault and sentencing him to seven years in prison. For the

reasons set forth below, the judgment is reversed.

       {¶2} On September 19, 2009, Deanda was involved in a fight with David

B. Swartz (“Swartz”). During the fight, Deanda grabbed a knife and proceeded to

stab the victim multiple times in the neck and chest. Deanda was yelling that he

was going to kill Swartz. When the police and emergency medical technicians

arrived, Deanda continued to yell that he was going to kill Swartz. Swartz was

eventually life flighted to a hospital due to his injuries.

       {¶3} On September 23, 2009, the Seneca County Grand Jury indicted

Deanda on one count of attempted murder, a felony of the first degree, in violation

of R.C. 2923.02 and 2903.02(A). A jury trial was held from May 17 to May 21,

2010. At the conclusion, the jury convicted Deanda of the lesser included offense

of felonious assault, a felony of the second degree.          On May 21, 2010, a

sentencing hearing was held. The trial court sentenced Deanda to serve seven

years in prison. Deanda appeals from these judgments and raises the following

assignments of error.



                                           -2-
Case No. 13-10-23



                             First Assignment of Error

       The trial court erred to the prejudice of [Deanda] by permitting
       [the State] to introduce various instances of inadmissible hearsay
       testimony over the objection of the defense in violation of the
       Fifth, Sixth, and Fourteenth Amendments to the United States
       Constitution, and Article I, Section 10 of the Ohio Constitution.

                           Second Assignment of Error

       The trial court erred to the prejudice of [Deanda] by denying the
       proffered testimony of Joey Deanda and Vicki Deanda into
       evidence.

                            Third Assignment of Error

       [Deanda’s] conviction should be overturned because certain
       statements made during the prosecution’s rebuttal argument at
       closing amounted to prosecutorial misconduct.

                           Fourth Assignment of Error

       [Deanda’s] conviction should be overturned because the trial
       court’s instruction of felonious assault as a lesser included
       offense of attempted murder is erroneous and thus the trial
       court committed plain error.

                            Fifth Assignment of Error

       [Deanda’s] conviction was against the manifest weight of the
       evidence.

In the interest of clarity, we will address the assignments of error out of order.

       {¶4} The fourth assignment of error alleges that the trial court erred by

instructing the jury that felonious assault is a lesser included offense of attempted

murder. “[A] criminal offense may be a lesser included offense of another if (1)

                                          -3-
Case No. 13-10-23



the offense carries a lesser penalty than the other; (2) the greater offense cannot, as

statutorily defined, ever be committed without the lesser offense, as statutorily

defined, also being committed; and (3) some elements of the greater offense is not

required to prove the commission of the lesser offense.” State v. Barnes, 94 Ohio

St.3d 21, 2002-Ohio-68, 759 N.E.2d 1240 (citing State v. Deem (1988), 40 Ohio

St.3d 205, 533 N.E.2d 294. The Ohio Supreme Court in Barnes determined that

R.C. 2903.11(A)(2) is not a lesser included offense of R.C. 2903.02(A) and R.C.

2923.02(A). Id.

       {¶5} However, the Ohio Supreme Court did modify this test in State v.

Evans, 122 Ohio St.3d 381, 2009-Ohio-2974, 911 N.E.2d 889. In Evans, the

Supreme Court removed the word “ever” from the test and set up a modified test.

Id. at ¶25.

       In determining whether an offense is a lesser included offense of
       another, a court shall consider whether one offense carries a
       greater penalty than the other, whether some element of the
       greater offense is not required to prove commission of the lesser
       offense, and whether the greater offense as statutorily defined
       cannot be committed without the lesser offense as statutorily
       defined also being committed.

Id. at paragraph 2 of the syllabus. When reviewing the offenses, the offenses must

be examined in the abstract and the specific facts of the case may not be

considered. Id. at ¶25.



                                         -4-
Case No. 13-10-23



      The state contends that the strict comparison of elements
      required by the second part of the Deem test has produced
      incongruous and illogical results that fail to hold criminal
      defendants accountable for crimes in the absence of indictments
      for each related offense. The state urges us to modify the second
      part of the Deem test to permit courts to consider the particular
      facts and circumstances of each case in determining whether one
      offense is a lesser included offense of another, or to consider
      whether “the offenses are so similar that the commission of one
      offense will necessarily result in commission of the other,” as we
      have done in our analogous test for allied offenses of similar
      import. * * *

      On the other hand, [the defendant] contends that adoption of the
      state’s fact-based approach will impinge upon a criminal
      defendant’s constitutional right to a grand jury indictment,
      permitting convictions for offenses that were either considered
      and rejected or never even contemplated by the grand jury. He
      asserts that the state’s proposed test would create uncertainty
      for prosecutors, defendants, and the courts by making it
      impossible to predict, before trial, what lesser included offenses
      would be at issue. In addition, [the defendant] argues that
      because we have previously held that robbery is not a lesser
      included offense of aggravated robbery, applying a contrary
      ruling would violate his due process rights.

      We have consistently held that in applying Deem to lesser
      included offenses, “ ‘ “ ‘the evidence presented in a particular
      case is irrelevant to the determination of whether an offense, as
      statutorily defined, is necessarily included in a greater offense.’
      ”’” * * * Indeed, in Barnes, we rejected the state’s request that
      we consider the specific facts of the case in determining whether
      felonious assault with a deadly weapon was a lesser included
      offense of attempted murder. * * * But we note that the facts of a
      case are relevant in determining whether a court should instruct
      the jury on a lesser included offense. Specifically, we have stated
      that after the three parts of the Deem test are met, “[i]f the
      evidence is such that a jury could reasonably find the defendant
      not guilty of the charged offense, but could convict the defendant

                                      -5-
Case No. 13-10-23



       of the lesser included offense, then the judge should instruct the
       jury on the lesser included offense.” * * * Based upon the
       foregoing, we decline the state’s invitation to abandon our
       precedent in this regard.

Id. at ¶11-13. Although the words need not be identical, the elements must match

in such a way that one cannot commit the greater offense without committing the

lesser offense. Id. at ¶22.

       {¶6} In this case, Deanda was charged with a violation of R.C. 2903.02(A)

and R.C. 2923.02(A), attempted murder. He was convicted of felonious assault in

violation or R.C. 2903.11(A)(1). A review of the offenses in this case show that

attempted murder, as charged, was a felony of the first degree, and felonious

assault, as convicted, was a felony of the second degree. Thus, there is a greater

potential punishment for the attempted murder charge than the felonious assault

charge. Thus, the first part of the Deem test is met.

       {¶7} Next we look at the statutory elements in the abstract. “No person

shall purposely cause the death of another * * *.” R.C. 2903.02(A). “No person,

purposely or knowingly, and when purpose or knowledge is sufficient culpability

for the commission of an offense, shall engage in conduct that, if successful,

would constitute or result in the offense.” R.C. 2923.02(A). “[A] person is guilty

of attempted murder when he or she ‘purposely * * * engage[s] in conduct that, if

successful, would constitute or result in’ the purposeful killing of another.”


                                         -6-
Case No. 13-10-23



Barnes, 94 Ohio St.3d at 26.                Deanda was found guilty of violating R.C.

2903.11(A)(1), which states that no person shall knowingly cause serious physical

harm to another. R.C. 2903.11(A)(1). In this case, the offense of attempted

murder did require the State to prove an additional element, that the serious

physical harm could result in death. Thus, the second part of the Deem test is met.

        {¶8} Finally, this court must determine whether the greater offense can be

committed without committing the lesser offense as statutorily defined. Despite

the State’s argument to the contrary, it is possible to commit attempted murder

without violating R.C. 2903.11(A)(1). For example, if one were to put cyanide in

another’s food, but the intended victim does not eat it, the first party is still guilty

of attempted murder because they purposely committed the act that, if successful,

would result in the death of the victim. However, the first party would not have

violated R.C. 2903.11(A)(1) because no serious physical harm occurred.1

Following the reasoning of the Ohio Supreme Court in Barnes, this court must

find that R.C. 2903.11(A)(1) is not a lesser included offense of attempted murder.

Since Deanda was neither indicted on felonious assault, nor is it a lesser included

offense of attempted murder, it is an error affecting a substantial right and is thus

reversible error. The fourth assignment of error is sustained.


1
 This court would find however that attempted felonious assault is a lesser included offense of attempted
murder because you cannot attempt to cause the death of another without attempting to cause serious
physical harm.

                                                  -7-
Case No. 13-10-23



        {¶9} The dissent argues that given the facts of this case, the very acts which

formed the basis of the attempted murder charge were felonious assault. We

agree. The dissent then concludes that under the facts of this case, we should find

that felonious assault is a lesser included offense of attempted murder. This

conclusion is not supported by the holding in Evans, which clearly stated that the

individual facts of the case may not be considered.2 Instead, the Evans court

specifically stated that we must consider whether the greater offense cannot be

committed without committing the lesser offense. Id. at ¶26.

        {¶10} In the first assignment of error, Deanda claims that the trial court

erred by allowing hearsay testimony to be presented over objection by the defense.

“’Hearsay’ is a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Evid.R. 801(C). Unless the statement meets one of the exceptions to the rule,

hearsay is not admissible in a trial. Evid.R. 802.

        {¶11} In support of his argument, Deanda presents four statements that he

claims should have been excluded. The first is Officer Laverne Keefe’s statement

that Swartz had stated that Deanda was the person who injured him. Tr. 176-77.

The third and fourth instances of hearsay statements were found in the testimony

of Lieutenant        Michelle Craig.        She testified that Swartz called and said the
2
   We note, as does the dissent herein, that the Supreme Court in its analysis does appear to consider the
facts. However, the Supreme Court specifically said we may not do so. We must do as they say.

                                                   -8-
Case No. 13-10-23



hospital was going to keep him and that Deanda was the one who caused the

injuries. Tr. 476-77. Deanda’s counsel objected on the basis of hearsay, but the

objections were overruled. No exception exists for identity. The first statement

was made after the scene was secure and Deanda was being escorted away. The

other two statements were made in a phone call to the police station made by

Swartz from the hospital. There is no indication in the record that the statements

meet any of the exceptions set forth in Evid.R. 803. Repeating the out of court

statement of the victim that the defendant was the one responsible for his injuries

and that the hospital was keeping him was meant to persuade the jury that the

defendant was guilty and is thus a hearsay statement.

       {¶12} The second instance of hearsay to which Deanda objects is a

statement by Detective Shawn Vallery as to what he was told by an unidentified

forensic nurse at St. Vincent’s Medical Center concerning the condition of the

victim. The statements of an unidentified third party concerning the injuries to the

victim are hearsay. The State argues that these statements were merely offered to

show how the investigation progressed. Although this may be true as well, the

statements themselves were also offered to prove the truth of the matter asserted,

i.e. the extent of the injuries. The witness could have explained the progress of the

investigation without repeating the statements of third parties. However, since this

court has already determined that prejudicial error occurred, the issue raised in the

                                         -9-
Case No. 13-10-23



first assignment of error of whether the admission of hearsay statements is

prejudicial or harmless error is moot and will not be addressed by this court.

       {¶13} Having found prejudicial error in the fourth assignment of error, the

second, third, and fifth assignments of error are also moot and need not be

addressed. The judgment of the Court of Common Pleas of Seneca County is

reversed and the matter is remanded for further proceedings.

                                                            Judgment Reversed and
                                                                 Cause Remanded

ROGERS, J. concurs.




SHAW, P.J., DISSENTS

       {¶14} The majority concludes that because it is possible in the abstract, to

conceive of a factual scenario where one might commit attempted murder without

committing felonious assault, that felonious assault cannot be a lesser included

offense of attempted murder in the case before us.        The “abstract possibility

analysis” derives from the second prong of a three part test set forth in State v.

Deem, (1988), 40 Ohio St.3d 205. Specifically, the Deem test stated that before a

trial court may instruct upon a lesser included offense, the court must find that

“the greater offense cannot, as statutorily defined, ever be committed without the




                                        -10-
Case No. 13-10-23



lesser offense, as statutorily defined, also being committed.” Deem at paragraph

three of the syllabus (Emphasis added).

       {¶15} The majority further cites the subsequent decision of the Ohio

Supreme Court in State v. Barnes, (2002), 94 Ohio St.3d 21, which also strictly

relied upon the Deem test, in order to determine that felonious assault was not a

lesser included offense of attempted murder.

       {¶16} However, in State v. Evans, (2009), 122 Ohio St.3d 381, the

Supreme Court of Ohio acknowledged the implausible results that courts were

reaching in attempting to follow the purely hypothetical and speculative analysis

that seemed to be mandated by the language of the Deem test. As a result, the

Court in Evans expressly rejected the use of abstract possibilities as the primary

tool of analysis for lesser included offenses in Ohio and modified the language of

Deem accordingly, by specifically deleting the word “ever” from the second prong

of the Deem test. See Evans, at 383. As the Court stated, this was done to ensure

that implausible scenarios advanced by the parties to suggest the remote

possibility that one offense could conceivably be committed without the other

being committed would no longer “derail a proper lesser included offense

analysis.” Id. at 387.

       {¶17} Thus the “clarified” test for lesser included offenses in Ohio, as

announced by Evans, now states:

                                          -11-
Case No. 13-10-23



       In determining whether an offense is a lesser included offense of
       another, a court shall consider whether one offense carries a
       greater penalty than the other, whether some element of the
       greater offense is not required to prove commission of the lesser
       offense, and whether the greater offense, as statutorily defined,
       cannot be committed without the lesser offense as statutorily
       defined also being committed. (State v. Deem (1988), 40 Ohio
       St.3d 205, clarified.)

Evans at second paragraph of the syllabus.

       {¶18} The Evans court declined to further modify Deem by adopting a test

for lesser included offenses based entirely on the facts and circumstances of each

case. Evans at 386. However, it is also clear that under Evans the factual context

of a case is no longer entirely irrelevant, and may be considered, both in

conducting a more pragmatic comparison of statutory elements than permitted by

Deem, and insofar as it may be necessary to determine whether the evidence

supports an instruction on the lesser charge.

       But we note that the facts of a case are relevant in determining
       whether a court should instruct the jury on a lesser included
       offense. Specifically, we have stated that after the three parts of
       the Deem test are met, 'if the evidence is such that a jury could
       reasonably find the defendant not guilty of the charged offense,
       but could convict the defendant of the lesser included offense,
       then the judge should instruct the jury on the lesser included
       offense.' (Emphasis in original) (Citations omitted.)

Evans at 385.

       {¶19} In concluding that robbery was a lesser included offense of

aggravated robbery in the case before it, the Evans court was called on to

                                        -12-
Case No. 13-10-23



determine whether the conduct of “displaying, brandishing, indicating possession,

or using a deadly weapon” in the attempt or commission of a theft offense as

stated in the greater offense of aggravated robbery, [R.C. 2911.01(A)(1)], also

constituted “a threat to inflict physical harm” in the attempt or commission of a

theft offense, as defined in the lesser offense of robbery, [R.C. 2911.02(A)(2)].

       {¶20} The Evans court’s rationale in reaching an affirmative answer is

instructive to the case before us:

       While these elements are not identically phrased, we have
       recognized: 'The test is not a word game to be performed by rote
       by matching the words chosen by the legislature to define
       criminal offenses. Some offenses, such as aggravated murder
       and murder, lend themselves to such a simple matching test;
       others do not. * * * We would also note that the elements of the
       offenses are 'matched' only * * * to determine if 'some element'
       of the greater offense is not found in the lesser offense. The
       proper overall focus is on the nature and circumstances of the
       offenses as defined, rather than on the precise words used to define
       them. (Citation omitted). Thus, the test does not require
       identical language to define the two offenses, but focuses upon
       whether the words used in the statute defining the greater
       offense will put the offender on notice that an indictment for that
       offense could also result in the prosecution of the lesser included
       offense.

Evans at 386. (Emphasis added.)

       {¶21} Under the quoted language from Evans, set forth above, the reference

to the “circumstances of the offenses as defined” necessarily implies that at the

very least, the factual conduct described in the statutory offense is relevant to


                                        -13-
Case No. 13-10-23



provide a realistic context for conducting the necessary comparisons of statutorily

defined offenses. Additionally, as the Evans court does in the aggravated

robbery/robbery comparisons conducted below, the statutory offenses are now to

be examined for possible compatibility instead of for any possible incompatibility

as in Deem.

       {¶22} In Evans, the two statutory offenses at issue describe conduct in

sufficient detail such as “displaying a deadly weapon” and a “threat to inflict

physical harm” to enable the court to make the comparisons necessary to

determine whether one type conduct also included the other in that case       Thus,

upon first concluding on its own rationale that “the threat of physical harm” in the

robbery statute need not be explicit, but could also be an implied threat, the Evans

court was then able to compare the conduct described in the aggravated robbery

offense with the conduct described in the robbery statute and conclude that “[o]ne

cannot display, brandish, indicate possession of, or use a deadly weapon in the

context of committing a theft offense without conveying an implied threat to inflict

physical harm. It is the very act of displaying, brandishing, indicating possession,

or using the weapon that constitutes the threat to inflict harm because it

intimidates the victim into complying with the command to relinquish property

without consent.” (Emphasis added.) Evans at 386.



                                       -14-
Case No. 13-10-23



       {¶23} However, unlike Evans, in the case before us, the operative language

of the attempted murder statute is only the allegation that the defendant did

“engage in conduct that, if successful, would constitute or result in the offense” [of

murder]. (Emphasis added.) The element of “conduct” as used in the attempt

statute [R.C. 2923.02(A)] is unique in that it carries no further statutory definition

or description of its own but instead, clearly requires the incorporation of whatever

elements are present in the offense attempted, in this case the offense of murder.

       {¶24} One could argue that as the only available reference for any

comparison or analysis, the undefined word “conduct” as used in the attempt

statute not only invokes, but necessarily requires reference to the factual

allegations of conduct in any given case in order to conduct a proper lesser

included offense analysis for an attempt charge under Evans. In this case, the

multiple stabbings and serious physical harm alleged would be more than

sufficient to satisfy any such lesser included offense analysis. However, because

the same result can be reached in the case before us by conducting the same

analysis of statutory language as conducted in Evans, without reference to the

specific facts and circumstances in evidence, it is unnecessary to further address or

rely upon this interpretation at this time.

       {¶25} In any event, under the Evans test, the language of the attempted

murder charge not only permits, but necessarily requires, closer examination of the

                                          -15-
Case No. 13-10-23



“statutory circumstances” of the attempted murder offense and the felonious

assault offense charged in this case, and then if necessary, reference to the specific

factual allegations and/or conduct in evidence in order to make a proper lesser

included offense analysis. See Evans at 385. Thus, just as the Evans court had to

determine whether the conduct of “displaying, brandishing, indicating possession,

or using a deadly weapon” in an aggravated robbery offense also constituted a

“threat to inflict physical harm” for purposes of a robbery offense, the only

relevant question for this court to determine is whether the conduct of “knowingly

causing serious physical harm” to the extent that if successful it would constitute

purposely causing the death of another also constitutes “knowingly causing serious

physical harm”.

       {¶26} Applying the statutory circumstances analysis of Evans to the case

before us then, it is clear that the defendant could not “engage in conduct”

(knowingly causing serious physical harm) that if successful (serious enough to

produce death) would constitute purposefully causing the death of the victim

[attempted murder as defined in R.C.2923.02(A)/R.C. 2903.02(A)], without also

engaging in conduct that would constitute knowingly causing serious physical

harm to that victim [felonious assault as defined in R.C. 2903.11(A)(1)].       Since

this is also the scenario that is actually reflected in the evidence of this case, the

instruction on the lesser included offense of felonious assault was warranted on

                                        -16-
Case No. 13-10-23



both statutory and evidentiary grounds, and in any event, did not constitute plain

error.

         {¶27} Based on the foregoing, I respectfully dissent from the decision of

the majority to reverse this conviction. The trial court was correct to instruct the

jury on the lesser included offense of felonious assault in this case. The fourth

assignment of error should be overruled and this court should address the merits of

the remaining assignments of error.

/jlr




                                        -17-